DETAILED ACTION

	This is in reply to communication filed on 09/09/2022.
	Claims 9-18 have been cancelled. 
	Claims 1 and 19 have been amended. 
	Claims 1-8 and 19-20 are currently pending and have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Response to Arguments
	Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. The Remarks recited, in page 5, “Applicant believes that Singh teaches performing a transaction when the customer or user is not physically at a kiosk and completing the transaction at the kiosk. Conversely, Applicant's claims now recite that the customer is physically present at the location of the kiosk during the claim processing. In fact, the Background of Singh enumerates the drawbacks of being physically present at an ATM. Thus, Applicant believes is an improper reference to recite against the claims”. The examiner respectfully disagree as Singh teaches techniques for remote controlled physical transactions with dynamic key generation and authentication, see title, as the customer is in communication with a third-party that is physically in front of the ATM and provides the serial number for the customer to enter via the personal mobile device of the customer, see paragraph [0028], also teaches that the ATM 302 is configured to wirelessly discover a particular portable device within a configured physical distance of the ATM 302. Here, the ATM 302 is also configured to initiate a communication session between that particular portable device and the ATM server 301 for purposes of initiating a cash transaction, see paragraph [0060]. The above recitation of Singh provides a system where a customer can make a transaction by physically standing close to/in front of the ATM without customer’s physical card possession in order to improved flexibility and security, see paragraph [0008-0009], which reads into the claimed subject matter discussed in the applicant’s remarks cited previously.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2, 4-8 and 19 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. No. 2011/0055084 to Singh (“Singh”) in view of US. Pat. Pub. No. 20110251910 to Dimmick (“Dimmick”) further in view of US. Pat. Pub. No. 2008/0160956 to Jackson et al. (“Jackson”).

		Regarding claims 1 and 19. Singh discloses a processor-implemented method programmed in a non-transitory processor-readable medium and to execute on one or more processors of a kiosk configured to execute the method, comprising: 
		authenticating, via the kiosk (Singh, “Fig. 3; “ATM 302”), a user for access to transact with the kiosk ([0030]; “at 130, “the ATM network service presents authentication screens, which are typically presented on the ATM to customers via a display of the ATM … or … on the customer's personal mobile device … to authenticate the customer for access [ to the kiosk]”), wherein the user is physically present at a location of the kiosk (Singh, [0010]; “techniques for remote controlled physical transactions with dynamic key generation and authentication are presented”. [0028]; “the customer is in communication with a third-party that is physically in front of the ATM and provides the serial number for the customer to enter via the personal mobile device of the customer”); 
		obtaining, via the kiosk, a user identifier for the user based on the authenticating (Singh, [0031]; “at 131, the ATM network service obtains a digital scan or reading of confidential information for the customer … at 132, the ATM network service can interactively obtain the unique card number associated with an access card of the customer” where this is based on the authenticating, as claimed, because the user would not have access to this functionality if not authenticated first);
		permitting, via the kiosk, the user to continue transacting via the kiosk using the mobile device (Singh, [0037]; “Once the secure code is provided to the customer in a manner that the customer previously configured or expected, the cash transaction is completed when the customer supplies or communicates that secure code to the ATM. This can be done by directly entering the secure code on the keypad or touch screen of the ATM”).
		Singh fails to explicitly disclose the “initiating, via the kiosk, a transaction comprising a transaction identifier for the user to transaction with the kiosk; when the link is activated on the mobile device; causing, via the kiosk, a link to be sent to a mobile device of the user in response to the remoting feature being activated using the user identifier, the transaction identifier, and a mobile device identifier associated with the mobile device and obtained based on the user identifier”. However, Dimmick teaches:
		initiating, via the kiosk, a transaction (Dimmick, [0046]; “The transaction may be initiated by proximity payment (e.g., NFC), remote payment, or a recurring payment”) comprising a transaction identifier for the user to transaction with the kiosk (Dimmick, [0056]; “the merchant may generate transaction details representing the desired transaction … transaction details may include information related to … the transaction”. ([0036]; “Transaction details” may refer to … transaction details identifier”); when the link is activated on the mobile device (Dimmick, Fig. 3A, [0090-0096]; “the transaction details sent via SMS to the consumer's mobile device … The SMS message, when received by the mobile device, may launch a payment application. The payment application may be associated with the issuer or another entity that is trusted by the consumer … transaction details identifier could be a web link”);
		 causing, via the kiosk (Dimmick, [0035]; “sales terminals” include point of sale (POS) terminal, an electronic cash register (ECR), a kiosk, an automated teller machine (ATM)”), a link (Dimmick, [0096]; “transaction details identifier could be a web link” (emphasis added); [0079] “the sales terminal may send an e-mail or SMS message to the mobile device containing the transaction details”) to be sent to a mobile device of the user in response to the remoting feature being activated using the user identifier, the transaction identifier, and a mobile device identifier associated with the mobile device and obtained based on the user identifier (Dimmick, [0029-0030]; “The POS terminal transfers the transaction details to the consumer's mobile device using, for example, an SMS or MMS message, barcode, watermark, email, or other means for transferring data … various identifiers may be used to transfer transaction details to the consumer mobile phone, including text messages, barcodes, image recognition, and barcodes”), 
		Therefore, it would have been obvious to one of ordinary skill in the contactless transaction art at the time of filing to modify Singh to include initiating, via the kiosk, a transaction comprising a transaction identifier for the user to transaction with the kiosk; when the link is activated on the mobile device; causing, via the kiosk, a link to be sent to a mobile device of the user in response to the remoting feature being activated using the user identifier, the transaction identifier, and a mobile device identifier associated with the mobile device and obtained based on the user identifier, as taught by Dimmick, where this would be performed in order to provide sophisticated security applications, it is possible to streamline the traditional payment system. See Dimmick [0004].

		Singh in view of Dimmick substantially discloses the claimed invention; however, Singh view of Dimmick fails to explicitly disclose the “detecting, via the kiosk, a remoting feature activated by the user at the kiosk; wherein causing further includes instructing a proxy agent on a remote server to send the link to the mobile device of the user, wherein instructing further includes informing the proxy agent on how the link is to be sent to the mobile device based on a preference associated with the user, wherein the preference is obtained from a profile of the user and the preference indicates that the link is to be sent to the user as a text, an email, or a message to an application”. However, Jackson teaches:	detecting, via the kiosk, a remoting feature activated by the user at the kiosk (Jackson, [0034-0035]; “In 610, the application on the mobile handheld device awakes in response to the wake event in order to present the content … In 615 … t is determined if the user and/or the mobile handheld device is available”); 
		wherein causing further includes instructing a proxy agent ([0044-0045]; “server”) on a remote server to send the link (Jackson, [0037]; “In 625 … opening a browser session to a remote URL … completing a purchase …  SMS, and/or email from a remote source”) to the mobile device of the user, wherein instructing further includes informing the proxy agent on how the link is to be sent to the mobile device based on a preference associated with the user, wherein the preference is obtained from a profile of the user (Jackson, [0019]; “The advertising sent to the mobile handheld devices can be targeted by … user specified preferences”) and the preference indicates that the link is to be sent to the user as a text, an email, or a message to an application (Jackson, [0045]; “ In 760, the server attempts to connect with the mobile handheld device … If yes, the process moves to 770, where an optimal method to connect and/or transmit to the mobile handheld devices is selected (e.g., data connection over HTTP, SMS, MMS, connection via the device's browser)”)
		Therefore, it would have been obvious to one of ordinary skill in the contactless transaction art at the time of filing to modify Singh to include detecting, via the kiosk, a remoting feature activated by the user at the kiosk; wherein causing further includes instructing a proxy agent on a remote server to send the link to the mobile device of the user, wherein instructing further includes informing the proxy agent on how the link is to be sent to the mobile device based on a preference associated with the user, wherein the preference is obtained from a profile of the user and the preference indicates that the link is to be sent to the user as a text, an email, or a message to an application, as taught by Jackson, where this would be performed in order to route the most appropriate content to the right users and devices. See Jackson [0023].

	Regarding claim 2. The combination of Singh in view of Dimmick further in view of Jackson discloses the method of claim 1 further comprising, processing the method within a headless Automated Teller Machine (ATM) that is the kiosk (Singh, fig. 1-3; ATM”. [0021]; “a method 100 for performing a remote controlled ATM transaction”).  

	Regarding claim 4. The combination discloses the method of claim 1, wherein authenticating further includes interacting with the user and using a card swiped to authenticate the user (Singh, [0031]; “For example, at 131, the ATM network service obtains a digital scan or reading of confidential information for the customer by requesting that the customer swipe an access card in possession of the customer through a card reader that is integrated into the personal mobile device”).  

	Regarding claim 5. The combination discloses the method of claim 1, wherein authenticating further includes interacting with the user and using a code automatically transmitted from the mobile device of the user to authenticate the user (Singh, [0034] At 140, the ATM network service authenticates the customer for the cash transaction via input data supplied by the customer in response to the authentication screens via the personal mobile device … such as personal identification numbers”).  

	Regarding claim 6. The combination discloses the method of claim 5, wherein interacting further includes automatically communicating with the mobile device (Singh, [0027]; “for security reasons the distance may be such that the ATM has to be capable of using a wireless discovery protocol to identify the personal mobile device”) via one of Bluetooth, Bluetooth Low Energy, and WiFi (Singh, [0060]; “the discovery of the portable device communicating with the ATM 302 is automatically discovered, such as via blue tooth, infrared, local wireless network, etc.”)
	Singh substantially discloses the claimed invention; however, Singh fails to explicitly disclose the “Radio Frequency, Near Field Communication”. However, Dimmick teaches: Radio Frequency, Near Field Communication, (Dimmick, [0079]; “the communication 220 to the mobile device could make use of Near Field Communication (NFC) technologies, such as Radio Frequency ID (RFID) tags. The communication 220 could also be through communications protocols, such as Bluetooth”. see [0145]).  
		Therefore, it would have been obvious to one of ordinary skill in the contactless transaction art at the time of filing to modify Singh to include Radio Frequency, Near Field Communication, as taught by Dimmick, where this would be performed in order to provide the system with any portable device capable of wirelessly connecting to a network and having one or more processors and memory. See Dimmick [0016].

	Regarding claim 7. The combination discloses the method of claim 1, wherein detecting further includes detecting a special key pressed by the user at the kiosk to initiate the remoting feature (Singh, [0026]; “At 120, the ATM network service acquires a unique serial number of other type of unique identifier for an Automated Teller Machine (ATM) that is in proximity (a configurable geographic distance) to the customer and the personal mobile device of the customer … for purposes of the customer using the personal mobile device to conduct a remote controlled transaction with the ATM”). 
 
	Regarding claim 8. The combination discloses the method of claim 1, wherein detecting further includes acquiring a wireless encrypted instruction from the mobile device of the user to initiate the remoting feature  (Singh, [0025-]; “he ATM network service receives the request as a secure World-Wide Web (WWW) session request to a secure WWW site accessed by the customer via the personal mobile device … ATM has to be capable of using a wireless discovery protocol to identify the personal mobile device”).

	Claims 3 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Singh in view of Dimmick further in view of Jackson furthermore in view of European patent Application no. EP2450858A1 to DE LA CRUZ MORALES C (hereinafter “DE”).
	Regarding claims 3 and 20. The combination of Singh in view of Dimmick further in view of Jackson discloses the method of claim 2 further comprising, 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “providing, via the link, interactive teller assistance to the user on the mobile device”. However, De teaches: providing, via the link, interactive teller assistance to the user on the mobile device (De, [0014]; “Setting up a wireless connection between a mobile device of the user and the teller machine; Transferring the control of the teller machine to the mobile device (i.e ., allowing the use of the mobile device to view the information provided by the teller machine and to enter instructions) by means of sending web pages from a web server of the teller machine to the mobile device of the user and receiving instructions from the mobile device directed to the operations application”).
	Therefore, it would have been obvious to one of ordinary skill in the contactless transaction art at the time of filing to modify Singh to include providing, via the link, interactive teller assistance to the user on the mobile device, as taught by De, where this would be performed in order to provide easy and standard use for users with functional limitations. See De [0004].
Conclusion
1.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                        

/PETER LUDWIG/Primary Examiner, Art Unit 3687